SCHIFF NUTRITION INTERNATIONAL, INC. APPOINTS BRIAN T. SWETTE TO ITS BOARD OF DIRECTORS Salt Lake City, Utah, November 29, 2011: Schiff Nutrition International, Inc., (NYSE: WNI), appointed Brian T. Swette, 57, to its board of directors. Eric Weider, Schiff Nutrition’s chairman, said: “Brian’s more than 30 years of broad-based leadership experience makes him a strong addition to Schiff’s board of directors. We welcome him aboard.” “Brian’scombination of consumer marketing, e-commerce and business operations experience will be valuable assets to Schiff as we pursue our growth strategy, especially our plan to build premium brands,”stated Tarang Amin, president and chief executive officer of Schiff Nutrition. Swette added, “I am pleased to join Schiff’s board of directors.The company has assembled a world-class leadership team and I look forward to helping the company achieve its objectives.” Brian T. Swette serves on the Board of Directors of Jamba, Inc., Care.com, The FRS Company and Shutterfly.He previously served on the boards of Burger King and The Ladders.com.Swette was formerly eBay's Chief Operating Officer, where he oversaw international expansion, marketing and customer support initiatives that made eBay the most accessible and successful e-commerce site on the Internet. Prior to joining eBay, Swette was Executive Vice President and Chief Marketing Officer for the Pepsi-Cola Company. During his 17-year tenure, he was responsible for the worldwide marketing and advertising efforts for all Pepsi-Cola brands, oversaw business strategy, brand architecture and new product activity.Swette holds a Bachelor's degree in Economics from Arizona State University. About Schiff Nutrition Schiff Nutrition International, Inc. develops, manufactures, markets and distributes branded and private label vitamins, nutritional supplements and nutrition bars in the United States and throughout the world.Schiff’s portfolio of well-known brands includes Schiff Move Free®,
